DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on April 1, 2021 is acknowledged.  The examiner agrees that claims 1-5 and 12 are readable on the elected species, and therefore, claims 6-11 are withdrawn.
Information Disclosure Statement
The information disclosure statement filed May 14, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant has listed multiple foreign patent documents on the IDS and has only provided an abstract coversheet of many of these references from Espacenet and not complete legible copies of these references.  Also, some of the foreign references are listed and no copy of these references were filed, and some of the foreign patent document abstracts filed by applicant do not match the foreign patent documents listed on the IDS.  Therefore, unless the 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:  
In regards to claim 1, line 2, the phrase “the inside” should be changed to “an inside,” in line 4, a comma should be inserted after the phrase “an engaged position” and the phrase “by said claw” should be changed to “by engagement with said claw,” in line 5, a comma should be inserted after the phrase “open position,” in line 6, the phrase “the influence” should be changed to “an influence,” in line 7, a comma should be inserted after the phrase “a first 
In regards to claim 2, line 1, the word “further” should be inserted before the word “comprising,” in line 4, the phrase “second position, and an non-blocking position in which” should be changed to “second position, causing the main pawl to prevent the claw from rotating to the open position, and a non-blocking position, in which,” and lines 6-8 should read as follows: “the inertia pawl is biased to be in the non-blocking position when the main pawl is under the influence of the normal operation force, wherein when the main pawl is caused to activated for rotation by said crash acceleration force, the inertia pawl is configured to rotate to the blocking position.”  These changes are suggested such that the language of claim 2 is consistent with that of claim 1.
In regards to claim 3, the claim should read as follows after the preamble: “wherein said inertia pawl is spring loaded by an inertia pawl spring and is arranged to rotate in a plane generally perpendicular to a rotation plan of the main pawl, wherein said inertia pawl comprises a blocking portion configured to be held away from the rotation plane of the main pawl by said inertia pawl spring in said non-blocking position of the inertia pawl when the main pawl is under the influence of the normal operation force, and wherein during said crash event when the main pawl is caused to be activated for rotation by said crash These changes are suggested such that the language of claim 3 is consistent with that of claims 1 and 2 and to correct any lack of antecedent basis issues.
In regards to claim 5, the claim should read as follows after the preamble: “wherein the main pawl is spring loaded by a main pawl spring around a rotation axis thereof and is biased by the main pawl spring towards the first position, and wherein when the main pawl is caused to be activated for rotation by said crash acceleration force during the crash event, said inertia pawl is configured to move said blocking portion into the rotation plane of the main pawl before the main pawl has rotated into the second position to release the claw to the open position.”  These changes are suggested such that the language of claim 3 is consistent with that of claims 1-3 and to correct any lack of antecedent basis issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 5, the preceding lines of the claim do not set forth that the striker is engaged with the claw such that when in the open position of the claw, the striker is disengaged from the claw.  It is understood from the specification that when the striker is locked in place by the claw, the striker is engaged with the claw, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 13 and 14, the preceding lines of the claim do not set forth that the striker is engaged with the hood latch system as a whole.  The preceding set forth that the striker is engaged and disengaged with the claw (see rejection in Paragraph 10 above), and therefore, the claim will be examined as reciting that the main pawl is configured to prevent the claw from rotating to the open position so as to relate the language in lines 11-14 of the claim to the language used in lines 3-10 of the claim.  See claim objection above.
In regards to claim 2, lines 2-4
In regards to claim 2, lines 6-8, the relationship between the “normal operation” recited in claim 2 and the “normal operation force” recited in claim 1 is unclear from the claim language.  Furthermore, the claim language of claim 2 suggests that the inertia pawl is under the influence of the crash acceleration force, however, claim 1 recites that the main pawl is affected by the crash acceleration force and not the inertia pawl.  The claims should use consistent terminology, and therefore, the claim has been examined with the language set forth in the claim objection above which clearly links the language of claim 2 to the language of claim 1.  See objection to claims 2 and 3 above.
In regards to claim 3, line 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation the main pawl “moves”, and claim 2 recites that the main pawl “rotates” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 3 will be examined as reciting that the main pawl rotates so as to be consistent with the language used in claim 2.  See claim objection above.
In regards to claim 5, line 2, it is unclear how the spring of the inertia pawl, recited in claim 3, biases the main pawl towards the first position.  It is understood from the specification that the inertia pawl has a spring separate from the spring of the main 
Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumbo (US Pub. No. 2015/0240537).
18.	In regards to claim 1, Cumbo discloses a hood latch system for a vehicle comprising a hood (bonnet lid or hood, Paragraph 4) having a striker 8 attached to an inside of the hood, the hood latch system comprising: a spring loaded claw 20 (spring loaded by spring 19) pivotally attached to an assembly base 14, the claw is rotatable between an engaged position (Figure 10), in which said striker is locked in place by engagement with said claw, and an open position (Figure 3), in which said striker is disengaged from said claw, and a main pawl 21 pivotally attached to said assembly base, wherein, under an influence of a normal operation force (force to rotate the main pawl under normal operating conditions), the main pawl is rotatable between a first position (Figures 2 and 10), in which the claw is held in place by said main pawl in the engaged position, and a second position (Figure 3), in which said claw is released by said main pawl, whereby said claw is allowed to rotate into said open position, wherein, when said main pawl is caused to be activated for rotating from said first position to said 
19.	In regards to claim 2, Cumbo discloses an inertia pawl 80” rotatable with respect to the main pawl between a blocking positon (lowered position, Paragraph 94), in which the inertia pawl blocks the main pawl from rotating from said first position to said second position, causing the main pawl to prevent the claw from rotating to the open position, and a non-blocking position (raised position, Paragraph 94), in which the main pawl is allowed to rotate from said first position to said second position, the inertia pawl is biased to be in the non-blocking position when the main pawl is under the influence of the normal operation force, wherein when the main pawl is caused to be activated for rotation by said crash acceleration force, the inertia pawl is configured to rotate to the blocking position (biased by inertia pawl spring 90” and housing 130, Paragraphs 100-110).
20.	In regards to claim 3, Cumbo discloses that said inertia pawl is spring loaded by an inertia pawl spring 90” and is arranged to rotate in a plane generally perpendicular to a rotation plan of the main pawl (see Figure 15 below), wherein said inertia pawl 

    PNG
    media_image1.png
    931
    828
    media_image1.png
    Greyscale

In regards to claim 4, Cumbo discloses that said inertia pawl is pivotally attached to the assembly base (attached via housing 130, Figures 10-16).
22.	In regards to claim 5, Cumbo discloses that the main pawl is spring loaded by a main pawl spring 35 around a rotation axis (axis at B, Figure 10) thereof and is biased by the main pawl spring towards the first position (apparent from Figure 2 that the spring 35 is not compressed in the first position and is compressed in the second position in Figure 3, and therefore, the spring 35 biases the main pawl to the first position), and wherein when the main pawl is caused to be activated for rotation by said crash acceleration force during the crash event, said inertia pawl is configured to move said blocking portion into the rotation plane of the main pawl before the main pawl has rotated into the second position to release the claw to the open position (Figure 11).
23.	In regards to claim 12, Cumbo discloses a vehicle comprising the hood latch system according to claim 1 (Paragraph 4).
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 22, 2021